UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4862


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MOLLEE M. MCWHORTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:19-cr-00009-EKD-1)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mollee M. McWhorter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mollee M. McWhorter was convicted by a magistrate judge of possessing less than

two ounces of marijuana in the George Washington and Jefferson National Forest, in

violation of 36 C.F.R. § 261.58(t) (2019). The magistrate judge imposed a $10 fine and a

$10 special assessment. McWhorter appealed to the district court, arguing that she used

marijuana to treat her anxiety and advancing several policy arguments for the federal

legalization of marijuana. The district court concluded that the magistrate judge’s finding

that McWhorter violated 36 C.F.R. § 261.58(t) was not contrary to law or otherwise

erroneous and affirmed the judgment.

       McWhorter now appeals the district court’s order affirming the judgment.           On

appeal, McWhorter continues to advocate for the federal legalization of marijuana and

requests that the conviction be expunged based on her belief that marijuana is an herbal

medicine that should be legal to use. On appeal, we confine our review to the issues raised

in the informal brief. See 4th Cir. R. 34(b). Because McWhorter’s informal brief neither

challenges the basis for the district court’s disposition nor the facts supporting her

conviction, she has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm McWhorter’s conviction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED

                                              2